Title: Memo of Instructions reLouisiana Territory, 5 October 1805
From: Jefferson, Thomas
To: 


                  
                     Octr 5. 1805
                  
                  Govr. Claiborne. Decln that no part of Louisa. E. or W. of Misipi accdg to it’s antient limits will ever be relinquished.
                  Baron Bastrop to be notified.
                  Caddo chief et al. to visit us
                  
                     
                        
                           Wilkinson.
                           no post to be taken but with a view to stop Canada trade.
                        
                        
                           
                           to prohibit foreign traders crossg. Misipi, or approaching it
                        
                        
                           
                           Lorimiere to be encouraged
                        
                        
                           
                           recruiting service
                        
                        
                           
                           exchange lands with the lower settlemts. of Louisa.
                        
                     
                  
                  
                  
                  
                  
                  
                  
                     
                        
                           Harrison.
                           instruct him to make the purchase of Piankeshaws the land between Wabash & Kaskaskia purchase.
                        
                        
                           
                           what is the land ceded by the Miamis, Eels, & Weas from N.E. corner of cession at Ft. Wayne to 50. miles from Ohio
                        
                     
                  
                  
                  Clinton. La Carriere’s plans of fortificn not wanting
                  British commerce in Louisa.
                  Guards raised by council of N.O.
                  reclamation of Piorias, Cahokias &   agt Decoigne’s sale
               